 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   BRIAN BOSEMAN CORDER,                      Case No. CV 18-04891 DMG (RAO)
12                       Petitioner,
13          v.                                  ORDER ACCEPTING FINDINGS,
                                                CONCLUSIONS, AND
14   JOHN SUTTON, Warden,                       RECOMMENDATIONS OF
                                                UNITED STATES MAGISTRATE
15                       Respondent.            JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the pertinent
18   records and files herein, and the Magistrate Judge’s Report and Recommendation.
19   The time for filing objections to the Report and Recommendation has passed, and no
20   objections have been received. Accordingly, the Court accepts and adopts the
21   findings, conclusions, and recommendations of the Magistrate Judge.
22         IT IS ORDERED that the Petition is DENIED, and Judgment shall be entered
23   dismissing this action without prejudice. Petitioner’s motion for stay and abeyance
24   is DENIED as moot.
25

26   DATED: January 2, 2020
27
                                           DOLLY M. GEE
28                                         UNITED STATES DISTRICT JUDGE
